Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “adjust a first drive signal to the first gate to reduce a first current through the first FET responsive to detecting the VDS saturation condition; and adjust a second drive signal to the second gate to increase a second current through the second FET responsive to detecting the VDS saturation condition” in view of the other limitations as called for in independent claim 1; the limitation of “a second FET having a second gate, a second drain, a second source, and a second on state resistance, the second drain coupled to the first drain and the second source coupled to the first source, wherein the second on state resistance is lower than the first on state resistance; and a temperature sensor aligned with the second FET” in view of the other limitations as called for in independent claim 9; and the limitation of “a gate drive circuit configured to provide a first gate drive signal to the first FET while the VDS saturation condition is not met, and to provide a second gate drive signal to the second FET while the VDS saturation condition is met” in view of the other limitations as called for in independent claim 14.
Dependent claims 2-8, 10-13, and 15-19 include the above-described allowable subject matter for being dependent on independent claims 1, 9, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849